Citation Nr: 1014474	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, inter alia, reopened and denied 
the Veteran's January 2005 claim for service connection for 
neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations.

In September 2008, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (VA Central 
Office hearing); a copy of the transcript is associated with 
the record.

In October 2008, the Board reopened the Veteran's claim.  In 
October 2008 and July 2009, the Board remanded this case for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of neurocirculatory asthenia/psychoneurosis with 
cardiac manifestations.  

2.  The Veteran's claimed neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations is not 
shown to be related to his military service or to any 
incident therein.



CONCLUSION OF LAW

Neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An April 2005 letter, provided to the Veteran before the 
January 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The April 2005 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2006, December 2008, and 
August 2009.  In this regard, after initially providing VA 
notice in April 2005, followed by subsequent Dingess notice 
in May 2006, December 2008, and August 2009, the RO 
readjudicated the claim in a statement of the case in August 
2006, and in supplemental statements of the case in April 
2009 and December 2009.  Thus, the timing defect in the 
notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 
2008 and July 2009, instructed the RO to provide the Veteran 
with VA examinations of his cardiovascular and psychiatric 
disorders, complete with a review of the claims file, an 
etiological opinion, and a rationale.  The Board finds that 
the RO has complied with those instructions.  It provided the 
Veteran with said examinations in August 2009 and September 
2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, and psychoses.)  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran, through his representative, contends in his 
September 2008 hearing before the undersigned Veterans Law 
Judge that he developed a "heart and emotional condition" 
during his time in service.  See p. 2.  The Veteran asserted 
that he was never treated for any heart or psychiatric 
condition prior to his time in service.  Id. at p. 6.  The 
Veteran requested both psychiatric and cardiovascular VA 
examinations, which were subsequently provided.  Id. at p. 
10.  The Veteran further stated that he was told by a 
clinician during service that his shortness of breath was 
attributable to pneumonia; he did not state that it was 
related to any heart condition.  Id. at pp. 11-12.  The 
Veteran also alleged that he was treated for a heart 
condition during the 38 years following service in which he 
worked for a private employer, but that none of those 
treatment records still exist.  Id. at pp. 12-14.

In his July 1942 enlistment examination, the Veteran's 
cardiovascular system was found to be normal on examination, 
and he was found to have no history of treatment at any 
mental hospital.  The Veteran was found to have no other 
defects or diseases, and was found to be physically and 
mentally qualified for general military service.  In 
September 1943, the Veteran told an in-service clinician that 
he had been told that he had a weak heart in civilian life, 
prior to joining the service.  He further stated that he had 
a history of familial complaints of heart trouble.  An in-
service clinician diagnosed the Veteran with mild 
psychoneurosis caused by cardiac anxiety, and manifested by 
pain in his left chest, palpitation, and marked weakness.  
Also in September 1943, the Veteran was provided with an 
electrocardiograph (EKG); the clinician determined that the 
Veteran's "heart, great vessels and pleura are normal."  In 
October 1943, an in-service clinician diagnosed the Veteran 
with a short systolic murmur at apex, sinus arrhythmia and 
tachycardia of the heart.  Also in October 1943, the Veteran 
was recommended for discharge on account of his diagnosed 
moderate neurocirculatory asthenia (weakness), manifested by 
precordial pain, dyspnea (shortness of breath), and 
palpitation, and by faintness on exertion and transient 
hypertension.  The clinician noted that the Veteran was 
unable to march, drill, or take part in any strenuous work, 
and that he had reported to sick call frequently.  The 
clinician determined that the condition existed prior to 
induction (EPTI), did not occur in the line of duty (LOD), 
and had been present since the Veteran's childhood.

As noted above, the Veteran stated at his September 2008 
hearing before the undersigned Veterans Law Judge that he was 
treated for a heart condition during the 38 years following 
service in which he worked for a private employer, but that 
none of those treatment records still exist.  See pp. 12-14.  
A layperson's account of what a clinician purportedly said is 
too attenuated to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, it is the 
Veteran's responsibility to provide private treatment 
records.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the 
duty to assist in the development and the adjudication of a 
claim is not a one-way street).

The Veteran has multiple diagnoses of cardiovascular 
conditions, including hypertension, from VA clinicians.  He 
was found to be taking medication for hypertension as early 
as May 1999.  The Veteran also has diagnoses of anxiety from 
VA clinicians from as early as July 2004, and depression as 
early as November 2007.

In February 1996, the Veteran was given another EKG.  The VA 
clinician found that the Veteran had a thickened aortic 
valve.

In November 2003, the Veteran was provided with his first VA 
examination of his heart.  The Veteran reported that he has 
had recurrent heart "fluttering" since 1943.  The examiner 
diagnosed him with "recurrent heart 'fluttering' [and] 
hypertension," but did not provide an etiological opinion.

In September 2004, the Veteran was given another EKG.  The VA 
clinician found no evidence of heart failure.

In October 2007, the Veteran was given another EKG.  The VA 
clinician found normal left ventricle (LV) cavity size with 
normal global function.  The ratio of peak mitral early 
diastolic and atrial contraction velocity (E/A) reversal with 
prolonged deceleration time was consistent with (c/w) 
impaired LV relaxation and diastolic dysfunction.  The left 
atrium (LA) and aortic root appeared normal.  The mitral 
valve (MV) opened normally.  The aortic valve had focal 
nodular calcification but appeared to open adequately.  There 
was mild aortic insufficiency (AI), and no pericardial 
effusion.

In May 2008, a VA clinician noted that the Veteran has a 
heart murmur consistent with mitral regurgitation (MR).

In February 2009, the Veteran was provided with his first VA 
examination of his psychiatric state.  The examiner reviewed 
the claims file, and described the Veteran's service 
treatment records in detail.  The Veteran reported that he 
did not have any mental health problems; he denied any 
current auditory or visual hallucinations, and appeared 
euthymic.  He also denied any past suicidal or homicidal 
thoughts, ideation, plans, or intent.  On examination, the 
Veteran showed no impairment of thought process or 
communication.  He was oriented to person, place, and time.  
The Veteran had mild short- and long-term memory problems.  
The Veteran had no panic attacks or impaired impulse control.  
The examiner opined that the Veteran "presents with no 
diagnosis and does not present with depression or 
neurocirculatory asthenia/psychoneurosis disorder."  The VA 
examiner found that the Veteran had no Axis I diagnosis.

In March 2009, the Veteran was provided with his second VA 
examination of his heart.  The examiner stated that he had 
reviewed the Veteran's claims file; however, he stated that 
he had "no information as to what [the Veteran's medical] 
situation was" prior to the late 1990's.  The examiner noted 
that the Veteran had current clinical diagnoses of chronic 
obstructive pulmonary disease (COPD), hypertension, prostatic 
cancer, and "a variety of psychiatric diagnoses which we 
will not discuss at this time," because of the Veteran's 
separate February 2009 psychiatric examination.  On 
examination, the Veteran had a clinically enlarged heart with 
"a Grade II/VI systolic murmur in the aortic region and 
radiating toward but into the carotids."  There was no 
evidence of congestive heart failure.  The examiner opined 
that it was unlikely that his symptoms were related to his 
hypertension, because "his blood pressure is relatively well 
controlled at this time."

In August 2009, an examiner was provided an opportunity to 
review the Veteran's service treatment records, and provide 
an opinion based on all of the evidence of record.  The 
examiner reviewed the Veteran's service treatment records and 
VA treatment records.  She found that the Veteran had first 
been diagnosed with hypertension in 1960, and that he has 
been treated for hypertension with medication ever since.  
She further found that the Veteran's left ventricular 
hypertrophy (LVT), which was diagnosed in 1987 and 1996, "is 
a known result of hypertension," and that although the 
Veteran no longer has LVT, he continues to have mild 
diastolic dysfunction.  The examiner opined that there was no 
evidence that the Veteran's current heart disease either 
preexisted service or occurred during service.  The Board 
notes that the Veteran's August 2009 cardiovascular diagnosis 
of mild diastolic dysfunction is distinct from his in-service 
cardiovascular diagnosis of short systolic murmur at apex, 
sinus arrhythmia and tachycardia.

Also in August 2009, the Veteran was provided with his second 
VA examination of his psychiatric state.  The examiner did 
not review the claims file.  The Veteran reported that he had 
no recollection of mental health treatment, and that he had 
no mental health problems.  The VA examiner found that the 
Veteran had no Axis I diagnosis.

In September 2009, the Veteran was provided with his third VA 
examination of his psychiatric state.  The examiner reviewed 
the claims file.  On examination, the Veteran had no 
impairment of thought process or communication, no delusions, 
no hallucinations, and no current or past suicidal or 
homicidal thoughts, ideation, plan, or intent.  The Veteran 
was oriented to person, place, and time.  The Veteran 
"described some very mild short term and long term memory 
problems, which seem to be age appropriate [and] do not 
affect his functioning."  The Veteran had no obsessive or 
ritualistic behaviors that interfere with routine activities.  
He reported no panic attacks, depression, or depressed mood.  
He reported "only very mild situation related anxiety."  
The Veteran reported no impaired impulse control or sleep 
impairment.  The VA examiner found that the Veteran had no 
Axis I diagnosis.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA clinicians and 
examiners are so qualified, their medical opinions constitute 
competent medical evidence.

The requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because the 
Veteran did not have a diagnosis of neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations at the 
time the claim was filed, and he continues to lack a current 
diagnosis of said condition, no valid claim for service 
connection for that condition exists.

Notwithstanding the above, pursuant to Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009), the Board has considered whether 
any other mental health disability could reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  As 
noted above, during the pendency of the claim, the Veteran 
was diagnosed with depression in November 2007.  However, the 
Board finds that this diagnosis is outweighed by the opinions 
of the VA examiners in February 2009, August 2009, and 
September 2009, which concluded that the Veteran had no Axis 
I diagnosis.

Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board finds three rational bases for ascribing greater 
probative weight to the VA examiners' opinions that the 
Veteran has no current psychiatric diagnosis.  First, the 
majority of the clinicians found that the Veteran has no 
current psychiatric Axis I diagnosis.  Second, the sole 
examiner who diagnosed the Veteran with depression during the 
pendency of the claim in November 2007 noted that the Veteran 
was "euthymic and pleasant today."  Third, unlike the 
February 2009 and September 2009 VA examiners, who had 
reviewed the Veteran's claims file, the November 2007 VA 
clinician gave no indication of having done so.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (review of the claims 
folder is significant since opinions provided are based on 
the correct facts); cf. Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (a lack of review of a VA claims file does 
not render a medical opinion incompetent.)

As noted above, the Veteran's representative argues at p. 7 
of the September 2008 hearing before the undersigned Veterans 
Law Judge that the presumption of soundness applies to the 
Veteran's claimed neurocirculatory asthenia/psychoneurosis 
with cardiac manifestations.  The Board finds this theory 
inapplicable for two reasons.

First, the Veteran did not have a current diagnosis of 
neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations at the time the claim was filed, and he 
continues to lack a current diagnosis of said condition.  
McClain, supra.

Second, even if the Veteran did have a diagnosis of said 
condition during the pendency of his claim, his service 
treatment records show that an October 1943 clinician 
determined that the condition existed prior to induction, did 
not occur in the line of duty, and had been present since the 
Veteran's childhood.  Those contemporaneous clinical 
determinations are sufficient to rebut the presumption of 
soundness, because they constitute clear and 
unmistakable evidence that the Veteran's disability existed 
prior to service, and was not aggravated therein.  See 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. §§ 3.304(b), 3.306.  Moreover, although 
the Veteran alleged at p. 6 of his September 2008 hearing 
that he was never diagnosed with a heart condition prior to 
service, that statement is outweighed by his contemporaneous 
statement to an in-service clinician in September 1943 that 
he had been told that he had a weak heart in civilian life, 
prior to service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history); Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened 
credibility to statements made to clinicians for the purpose 
of treatment).

The Veteran's representative further argues at p. 4 of the 
September 2008 hearing before the undersigned Veterans Law 
Judge that, in light of Mittleider v. West, 11 Vet. App. 181 
(1998), the Board must grant service connection because it 
"cannot tell the different[ce] between [a] preexisting 
condition and a superimposed condition."  This case is 
inapplicable here because the Veteran has no service-
connected conditions to which he could ascribe his claimed 
neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations.

The Veteran and his representative have submitted multiple 
articles showing the results of clinical tests of the 
relationship between psychiatric and cardiovascular 
conditions.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the 
Veteran's representative's research is an attempt by a 
layperson to apply general medical principals to the 
Veteran's claim.  Because the evidence is general (i.e., not 
particular to the Veteran), and because the Veteran's 
representative is not competent to speculate on the 
application of the medical treatise to his claim, the 
citation to these articles by a layman cannot support a grant 
of service connection.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease or a showing of continuity 
of symptomatology because he has no diagnosis of 
neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations during the pendency of his claim.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


